


Exhibit 10.10

 

 

Bally Technologies, Inc.

 

 

Notice of Grant of Stock Options and Option Agreement

6601 S. Bermuda Road

 

Las Vegas, NV 89119

 

(702) 584-7498

 

FIRST NAME

MIDDLE NAME

Grant Number:

LAST NAME

 

Plan:

ADDRESS LINE 1

 

ID:

ADDRESS LINE 2

 

 

CITY            , STATE

COUNTRY

 

ZIPCODE

 

 

 

You have been granted a Non-Qualified Stock Option (the “Option”) to purchase
shares of Bally Technologies, Inc. (the “Company”) Common Stock subject to the
terms and conditions in this Stock Option Agreement (this “Agreement”) and the
2010 Long Term Incentive Plan as in effect and as amended from time to time (the
“Plan”), as follows:

 

Grant Date:

 

Per Share Exercise Price:

 

Total Number of Shares:

 

Total Exercise Price:

 

Option Type:

 

Expiration Date of Option:

 

Vesting Schedule: Subject to the relevant provisions of the Plan, the Option
shall vest and may be exercised in whole or in part, in accordance with the
following:

 

Shares

 

Vest Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Option and this Agreement are subject in all respects to the terms and
provisions of the Plan, all of which are by this reference made a part of and
incorporated in this Agreement. Any capitalized term not defined in this
Agreement shall have the meaning ascribed to it in the Plan. If and to the
extent this Agreement and the Plan conflict, the Plan shall control.

 

The Option is not intended to qualify as an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code.

 

The Option may not be exercised for a fractional share of common stock.

 

To exercise the Option, you must do so in such a manner and form as the Company
may require.  In addition, you must exercise the Option through the Company’s
dedicated broker, E*TRADE.  Before the issuance of

 

--------------------------------------------------------------------------------


 

any shares, payment must be made in the manner set forth in the Plan, of (i) the
aggregate purchase price for the shares to be acquired, and (ii) unless the Plan
administrator determines otherwise, the amount of any taxes (including, but not
limited to, any income, FICA, FUTA, and similar taxes) required to be withheld
and paid by the Company or its subsidiary in connection with the exercise of the
Option, as determined by the Plan Administrator.

 

Unless terminated earlier in accordance with this Agreement, the Option shall
terminate as and to the extent provided in the Plan, and, in any event, the
Option shall expire seven years after the Grant Date specified above and
thereafter shall no longer be exercisable.

 

You will not be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares subject to the Option unless and until the
Option (or portion thereof) has been exercised pursuant to this Agreement, the
Company has issued and delivered to you the shares as to which you have
exercised the Option, and your name has been entered as a stockholder of record
on the books of the Company.  Thereupon, you shall have full voting, dividend
and other ownership rights with respect to such shares.

 

Neither you nor your beneficiaries may sell, exchange, transfer, assign, or
otherwise dispose of the Option or any rights or interests therein, other than
by testamentary disposition by you or the laws of descent and distribution.
Neither you nor your beneficiaries may pledge, encumber, or otherwise
hypothecate the Option or any rights or interests therein in any way at any
time. The Option shall not be subject to execution, attachment, or similar legal
process. Any attempted sale, pledge, or other disposition of the Option in
violation of this paragraph shall be void and of no force or effect.

 

This Agreement contains the entire agreement between the parties and supersedes
other oral and written agreements previously entered into by the parties
concerning the same subject matter. This Agreement may be modified or rescinded
only with the written consent of both parties.

 

Nevada law shall govern this Agreement and its interpretation. The issuance of
the Option (and the shares subject to the Option) pursuant to this Agreement
shall be subject to, and shall comply with, any applicable requirements of any
federal and state securities laws, rules, and regulations (including but not
limited to the Securities Act, the Exchange Act, and the respective rules and
regulations promulgated thereunder) and any other applicable law or regulation.

 

This Agreement shall bind and inure to the benefit of the Company and its
successors and assigns.

 

You acknowledge and agree that by clicking the “ACCEPT” button on the E*TRADE
on-line grant agreement response page, it will act as your electronic signature
to this agreement and will result in a contract between you and the Company.

 

By returning your response to the Company as indicated in the instructions, you
are acknowledging that you have received, and understand and agree to the terms
of, this Agreement and the Plan (including any exhibits to each document).  You
further acknowledge that by returning your response to the Company as indicated
in the instructions, you accept the Option as set forth in this Agreement and
the Plan (including any exhibits to each document).

 

By returning your response to the Company as indicated in the instructions, you
are also acknowledging that, unless you specifically request (or have in the
past specifically requested) to receive communications regarding the Plan and
the Option in paper form, you agree to receive all communications regarding the
Plan and the Option (including but not limited to the prospectus) by electronic
delivery through access on the Company’s internal website or Internet website,
which you agree that you may easily access and understand how to access, review
and print the communications posted thereon.  In addition, by returning your
response to the Company as indicated in the instructions hereto, you agree it is
your responsibility to notify the Company of any changes to your mailing address
so that you may receive any shareholder information to be delivered by regular
mail.

 

 

 

Bally Technologies, Inc.

 

 

 

 

 

By:

 

--------------------------------------------------------------------------------
